                                                                                             FILED

                                                                                        09/30/2019
                                                                                    Clerk,. U.S. District Court
                                                                                      District of Montan.a
                IN THE UNITED STATES DISTRICT COURT                                   Great Falls Oii,i)Sk,n

                    FOR THE DISTRICT OF MONT ANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                 VIOLATION:
                                            6564387
              Plaintiff,                    Location Code: M13

       vs.                                  ORDER

  STEVEN A. WILSON,

             Defendant.


      Based upon the United States' motion to accept the defendant's payment of

a $45 fine and $30 processing fee for violation 6564387 (for a total of $75), and for

good cause shown,

      IT IS ORDERED that the $75 fine ($45 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 6564387.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

October 3, 2019, is VACATED.

      DATED this 30th day of September, 2019 .


                                               .    .   .   --,       /    -,
                                       (/ 4>zy<~,:_ _/:-~--
                                          ··--.oz"'.:::fuhniohnston       ·••<--
                                                   United States Magistrate Judge
